Order entered February 5, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00260-CV

                   GRAPEVINE DIAMOND, L.P., ET AL., Appellants

                                            V.

                                  CITY BANK, Appellee

                    On Appeal from the 429th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 429-01876-2010

                                        ORDER
        We GRANT the February 4, 2015 unopposed motion of appellant Youval Zive for an

extension of time to file a reply brief. Appellant shall file a reply brief by FEBRUARY 25,

2015.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE